DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 12-13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joffe et al. (USPN 5,856,758).
With respect to claim 1, Joffe et al. discloses, in Figs. 2, and 5-7, a current source (Figs. 2 and 5-7 are essentially similar circuits designed to provide similar functionality.  Thus, the rejections will be discussed with respect to Fig. 7, unless otherwise noted, to simplify explanation), comprising: 

a source resistor connected in series with the output of the gain component (Ro), the gain component to regulate a voltage across the source resistor to be a source voltage (the circuit is operated as claimed to generate the source voltage Vout), such that the gain of the gain component limits regulation by the gain component of the source voltage (the gain is limited as claimed) and an output voltage across a load (e.g., see Rt of Figs. 1 and 2) between a high terminal (Vout/output terminal) and a low terminal (ground); and 
a feedback component (261, 264, 250 and 263) to receive at least a portion of the output voltage (Vout via 261), the feedback component connected to the input of the gain component (via 263), the feedback component configured to reduce the gain of the gain component available to regulate the source voltage across the source resistor (the feedback circuit operates as claimed.  Typical gain of an operational amplifier is very 
With respect to claim 3, the current source as claimed in claim 1, wherein the gain component comprises an operational amplifier (220 is an opamp).  
With respect to claim 4, the current source as claimed in claim 1, wherein the feedback component comprises a resistive attenuator across the output (attenuation of gain is provided by 261, 264, 253 and 263.  The resistors provide for such an attenuation by selecting the value of d for 263.  Thus, the circuit is considered “a resistive attenuator” since it provides for attenuation and includes resistors.  Furthermore, Figs. 2, 5 and 6 provide purely resistive attenuation).  
With respect to claim 5, the current source as claimed in claim 1, where the feedback component comprises an inverting attenuator (253 is an inverting amplifier and the feedback circuit provides for the attenuation of gain.  Thus, the circuit is interpreted as “an inverting attenuator”).  
With respect to claim 6, the current source as claimed in claim 1, wherein the current source is inserted in place of a source resistor of a second current source without gain reduction (the above limitation is merely intended use and/or a functional limitation of the circuit.  When the circuit is “inserted in place of” a device that device is no longer required by the claims.  The circuit of Fig. 7 and/or one of 2, 5 and 6 is capable of being used in place of such a device).
With respect to claim 7, the current source as claimed in claim 1, wherein the current source is inserted in place of a source resistor of a second current source with gain reduction (the above limitation is merely intended use and/or a functional limitation 
With respect to claim 8, Joffe et al. discloses, in Figs. 2, and 5-7, a current source (Figs. 2 and 5-7 are essentially similar circuits designed to provide similar functionality.  Thus, the rejections will be discussed with respect to Fig. 7, unless otherwise noted, to simplify explanation), comprising: 
a source voltage (240); 
at least one gain component (220) having a constant gain at frequencies below a frequency point (e.g., 1 MHz, or just below 1 MHz wherein the gain begins to roll off, see Col. 9 lines 34-49) , and having a gain inversely proportional to frequency at frequencies above the frequency point (1 MHz, or just below 1 MHz where the gain begins to roll off, which provides the 3 dB corner frequency.  Furthermore, Joffe et al. explicitly discloses the transfer function has a single pole Col. 9 lines 36-44.  A single pole transfer function operates as a low pass filter and the gain will be constant at frequencies below the cut of frequency of 1 MHz, or just below 1 MHz wherein the gain begins to roll off, and will be inversely proportional to frequencies above 1 MHz, or just below 1 MHz wherein the gain begins to roll off) the gain component having an input and an output (240/inverting terminal; Vamp); 
a source resistor connected to the output of the gain component (Ro); and 
a resistor network connected between the source resistor and the input of the gain component (261, 264, 253 and 263), the resistor network comprised of at least two resistors (e.g., one of 264 and 261 and 263) related by a constant based upon a gain 
With respect to claim 9, the current source of claim 8, wherein the gain component comprises an operational amplifier (220 is an opamp).  
With respect to claim 10, the current source as claimed in claim 9, further comprising a second operational amplifier (250) connected between a high terminal (Vout connected to the inverting terminal via 261) and a low terminal of the current source (ground connected to the non-inverting terminal).  
With respect to claim 12, the above claim essentially recites the method of constructing and/or operating the circuit of claim 1.  There is essentially no difference in the recited limitations of claim 1 and claim 12 (aside from claim 12 being a method).  Thus, claim 12 is rejected for the same reasons as claim 1.  The gain component of 220 must be powered in order for the opamp to be able to operate.
With respect to claim 13, the method as claimed in claim 12, wherein producing the feedback signal from the feedback component comprises producing the feedback signal from a resistor network (261, 264, 263 and 250) having a first (e.g., one of 264 and 261) and second resistor (e.g., 263) that have values that are proportional to each other (263 is proportional to both 264 and 261 by the factor d).  
With respect to claim 16, the method as claimed in claim 13, wherein producing the feedback signal further comprises producing the feedback signal from an additional gain component comprising an operational amplifier (250).  
With respect to claim 17, the current source as claimed in claim 12, wherein producing the feedback signal (output of 253/263) comprises from the feedback .  

Claim(s) 1, 8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akama (USPN 6,809,511).
With respect to claim 1, Akama discloses, in Fig. 1, a current source (Fig. 1), comprising: 
at least one gain component (A1) having a constant gain at frequencies below a frequency point, and having a gain inversely proportional to frequency at frequencies above the frequency point (due to the feedback circuitry of L3, B1, R1, R2 and C1 the amplifier A1 operates as an integrator, see Col. 1 line 65 to Col. 2 line 9.  More specifically, lines 4-9.  An integrator has a transfer function of a low pass filter wherein the gain will be constant below the cutoff frequency of the low pass filter/integrator and the gain will be inversely proportional to the frequency above the cutoff frequency.  Thus, A1 operates as claimed) the gain component having an input and an output (inverting terminal; output of A1); 
a source resistor connected in series with the output of the gain component (R3), the gain component to regulate a voltage across the source resistor to be a source voltage (the circuit is operated as claimed to generate the source voltage Vout), such that the gain of the gain component limits regulation by the gain component of the source voltage (the gain is limited as claimed) and an output voltage across a load (e.g., Z1) between a high terminal (Vout/24) and a low terminal (GND); and 

With respect to claim 8, Akama. discloses, in Figs. 1, a current source (Fig. 1), comprising: 
a source voltage (Vin); 
at least one gain component (A1) having a constant gain at frequencies below a frequency point, and having a gain inversely proportional to frequency at frequencies above the frequency point (due to the feedback circuitry of L3, B1, R1, R2 and C1 the amplifier A1 operates as an integrator, see Col. 1 line 65 to Col. 2 line 9.  More specifically, lines 4-9.  An integrator has a transfer function of a low pass filter wherein the gain will be constant below the cutoff frequency of the low pass filter/integrator and the gain will be inversely proportional to the frequency above the cutoff frequency.  Thus, A1 operates as claimed) the gain component having an input and an output (inverting terminal; output of A1); 
a source resistor connected to the output of the gain component (R3); and 
a resistor network connected between the source resistor and the input of the gain component (R1 and R2), the resistor network comprised of at least two resistors 
With respect to claim 11, the current source of claim 8, further comprising an inductor in series with the source resistor (e.g., L2).  
With respect to claim 12, the above claim essentially recites the method of constructing and/or operating the circuit of claim 1.  There is essentially no difference in the recited limitations of claim 1 and claim 12 (aside from claim 12 being a method).  Thus, claim 12 is rejected for the same reasons as claim 1.  The gain component of A1 must be powered in order for the opamp to be able to operate.
With respect to claim 13, the method as claimed in claim 12, wherein producing the feedback signal from the feedback component comprises producing the feedback signal from a resistor network (R1 and R2) having a first (e.g., one of R1 and R2) and second resistor (other one of R1 and R2) that have values that are proportional to each other (the values are proportional to each other.  Note there is no explicit claimed limitation with respect to the proportionality of the resistors.  Thus, the proportional value may be any value and R1 and R2 are proportional to each other according to the ratio of their respective resistances).  
With respect to claim 18. The current source as claimed in claim 12, further comprising connecting an inductor in series with the source resistor (e.g., L2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akama (USPN 6,809,511).
With respect to claim 2, Akama discloses, the current source as claimed in claim 1, further comprising an inductance in series with the source resistor (L2).
Akama fails to disclose the specific values of the inductor (L2) and the resistor (R3).  Thus, Akama fails to explicitly disclose “the inductance sized to have an impedance equal to the resistance of the source resistor at the frequency point”.
However, the inductor L2 is sized to filter out noise (see Col. 2 lines 14-17) and the resistor is connected to, among other things, set a current value at the output of Fig. 1.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to construct R3 and L2 such that the inductance sized to have an impedance equal to the resistance of the source resistor at the frequency point, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 
With respect to claim 14, Akama fails to provide explicit values of R1 and R2 and thus fails to disclose “wherein a value of the second resistor is equal to a constant minus one, times a value of the first resistor.”  However, the above resistors set the desired gain of the circuit (see Col. 1 line 63).
It would have been obvious to one of ordinary skill in the art at the time of the invention to construct R1 and R2 such that a value of the second resistor is equal to a constant minus one, times a value of the first resistor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to do so to set the gain of the circuit to a desired value and to optimize circuit performance.
With respect to claim 15, Akama discloses, the method as claimed in claim 14, further comprising connecting an inductor in series with the source resistor (L2).  Akama fails to disclose the specific values of the inductor (L2) and the resistor (R3) and the above values of the resistors.  Thus, Akama fails to explicitly disclose “selecting the constant based upon a point where a frequency response of the inductor equals the resistance of the source resistor”.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to select the constant based upon a point where a frequency response of the inductor equals the resistance of the source resistor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to do so to set the resistor and inductor to desired values when the desired current and frequency of the unwanted noise occurs at a sizing where the inductor and resistor have and equal impedance/resistance as well as set the desired gain of the circuit and/or optimize circuit performance.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferianz (USPN 6,600,366) discloses connecting a second amplifier to a current/line driver (5 of Fig. 3) for the purpose of generating a differential current output.
Pomeroy discloses modifying a single ended current source (Fig. 1) to include a second amplifier (22 of Fig. 2) to generate a differential output across the load as shown in Fig. 2. 
Joyce et al. (USPN 11,018,630), Gillette (USPN 6,028,438), Varnish (USPN 5,515,001) and Yokoyama (USPN 4,290,024) all disclose current sources with a gain 
Lin (USPN 7,551,033) discloses in Figs. 1 and 3 that the open loop gain of an amplifier is constant for lower frequencies and then is inversely proportional to frequency for higher frequencies, see Fig. 3 and Col. 2 lines 10-35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849